PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/187,440
Filing Date: 6/20/2016
Appellant(s): Coletta et al.



__________________
Elaine P Spector (Reg. No.: 40,116)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC 101 Response	
The Appellant argues, pages 9-14, the claims do not recite an abstract idea that falls within one of the three enumerated groupings of abstract ideas. The Examiner respectfully disagrees. As shown in the Final Office action of 09/24/2020, the Examiner clearly pointed out which limitations fall within the “Certain Methods of Organizing Human Activity” grouping and provided a corresponding explanation. The examiner stated that the limitations identified as reciting an abstract idea fall within the “Certain Methods of Organizing Human Activity” grouping as they recite managing interactions between people. 
In response to Appellant’s assertion that “claim 1 does not recite any of the enumerated sub-groupings of ‘managing personal behavior or interactions between people’ identified in the MPEP,” it is noted that Appellant appears to be referring to the examples of the sub-groupings identified in the MPEP.  The Examiner asserts that MPEP 2106.04(a)(2)(II)(C) presents a non-exhaustive list of examples of "managing personal behavior or relationships or interactions between people" recited in a claim. 
CyberSource v. Retail Decisions). 
The Appellant argues, pages 14-18, the claims integrate the abstract idea into a practical application by improving the functioning of a computer. The Examiner respectfully disagrees.  As stated in MPEP 2106.04(d)(1): “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)” have been shown as not sufficient to show an improvement in computer functionality (See MPEP 2106.05). 


The Appellant further argues that the limitations identified at page 20 of the Brief are additional elements that demonstrate a meaningful application of the alleged judicial exception, beyond generally linking the use of the alleged judicial exception to a particular technological environment. The examiner disagrees. As stated by Appellant, these identified limitations are performed using “one or more processors.” As described in 

The Appellant argues, pages 21-26, the claims amount to significantly more than the abstract idea. Specifically, Appellant argues that no evidence has been provided to establish that the claimed features are well-understood, routine, and conventional in the field. The Examiner respectfully disagrees. The Examiner cited Paragraphs 0036-0041 of Appellant’s specification to show how Appellant’s claimed limitations are merely using general purpose computer components to implement the abstract idea, further citing the MPEP 2106.05 as support. The Examiner also cited MPEP 2106.05 as support for showing how the additional elements are well-known, routine, and conventional steps, e.g., receiving and displaying/presenting data. Accordingly, the examiner provided proper evidence under Berkheimer. 
In response to Appellant’s assertion that “the Examiner concedes that the cited references fail to disclose these features, emphasizing that these features are not well-understood, routine, and conventional,” it is noted that, as mentioned in MPEP 2106.05(I), although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW D HENRY/Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        
 /BRIAN M EPSTEIN/ Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.